CONFESSION OF ERROR
PER CURIAM.
Appellees correctly concede that the trial court erred in granting final summary judgment against defendants. “A summary judgment should not be granted unless the facts are so crystallized that nothing remains but *1255questions of law.” Moore v. Morris, 475 So.2d 666, 668 (Fla.1985). “If the existence of such issues or the possibility of their existence is reflected in the record, or the record raises even the slightest [reasonable] doubt in this respect, the judgment must be reversed.” Briadi Trading Co. v. Anthony R. Abraham Trading Enter., Inc., 469 So.2d 955, 956 (Fla. 3d DCA1985). The record in this case demonstrates that issues of fact exist. Thus, we reverse the final summary judgment and remand the cause for further proceedings.
Reversed and remanded.